Per curiam.
The State Bar filed a Notice of Discipline against' Respondent Gary W. Forbes alleging violations of Standards 4 (professional conduct involving fraud, dishonesty, deceit, or wilful misrepresentation); 61 (failure to promptly notify a client of the receipt of client funds, securities or other properties and to promptly deliver such funds, securities or other properties to the client); 63 (failure to maintain complete records of client funds and to promptly render appropriate accounts regarding the funds to the client); and 65 (commingling client funds with his own funds and failure to account for trust property held in a fiduciary capacity) of Bar Rule 4-102 (d). Forbes was personally served with the Notice pursuant to Bar Rule 4-203.1 (b) (3) (i) but failed to file a Notice of Rejection within 30 days as provided in Bar Rule 4-208.3. Accordingly, Forbes is in default, has no right to an evidentiary hearing and is subject to discipline by this Court. Bar Rule 4-208.1. The Investigative Panel and State Bar recommend that Forbes be disbarred as an appropriate sanction for his violations of the disciplinary standards. We agree.
Forbes represented a client in a case against the City of Atlanta and obtained a settlement of $10,500. The City sent the funds to Forbes, who deducted his fees and then issued a check for $6,500 from his escrow account to his client. The check was dishonored for insufficient funds on more than one occasion, however, and during three periods between January 28, 1998 and November 2, 1998, Forbes did not have sufficient funds in his escrow account to cover the $6,500 owed to his client. Forbes has failed and refused to provide the settlement funds to his client or to provide any accounting for the funds.
The State Bar noted that Forbes has had prior discipline and has substantial experience in the practice of law, having been admitted to practice in 1978, as aggravating factors in its recommendation to disbar Forbes. We agree with the State Bar that disbarment is warranted as a result of Forbes’ violations of Standards 4, 61, 63 and 65 of Bar Rule 4-102 (d). Accordingly, Forbes is disbarred from the practice of law in the State of Georgia. To the extent Forbes has not complied with his duties under Bar Rule 4-219 (c) in connection with his *469March 1, 1999 emergency suspension from practice pending outcome of disciplinary proceedings, he is reminded of his responsibilities to notify his clients in accordance therewith.
Decided September 13, 1999.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.